DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Claim 13 defines variables x, y, and z, however the claim does not contain these variables.  Claim 14 does not define variables x, y, and z.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al, US 8,030,226.
Bradley et al teach wet wipes containing an organopolysiloxane according to the formula below (see abstract).


    PNG
    media_image1.png
    107
    282
    media_image1.png
    Greyscale


	The R2 and R3 substituents on the terminal silicone atoms may be methyl groups as claimed; 
p and q may be a wide range of values; and R3 may contain the following substituents:

1)	a polyether that satisfies G1: 

    PNG
    media_image2.png
    80
    350
    media_image2.png
    Greyscale

2)	a moiety that satisfies G2 (inside the parenthesis): and

    PNG
    media_image3.png
    108
    299
    media_image3.png
    Greyscale

3)	an amine-containing moiety that satisfies R1:

    PNG
    media_image4.png
    81
    269
    media_image4.png
    Greyscale

See col. 12 of the reference.
While it is true that the G2 moiety is connected to a quaternary ammonium group (pictured above), as the reference contemplates amino groups, it would have been obvious for one of ordinary skill in the art to connect G2 to R1 and arrive at the organopolysiloxane claimed as all of the substituents claimed are also taught by the reference as suitable for forming an organopolysiloxane and impregnating this organopolysiloxane on a wipe.  It seems clear that the organopolysiloxane claimed was at least contemplated by the reference and so is obvious to formulate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761